Title: To Thomas Jefferson from Samuel Smith, 2 April 1801
From: Smith, Samuel
To: Jefferson, Thomas



Sir/
Washington 2d. April 1801

A Report prevails & is believed that a fracas took place between the sailors of the French ship at Norfolk & the English & American sailors. I presume no Lives were lost, as I have no Account from Norfolk on the subject— 
I progress with as much dispatch as possible in putting the Navy in the situation the Law has directed—
My son Louis. Buchanan. Smith will go to Europe in two Weeks. permit me to request that you will send me for him if not too Inconvenient such Letters of Introduction as might be of Utility to him while on his Travels—& believe me to be with the greatest respect—
your Obed Servt.

S. Smith

